DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claim 7 states that “…the straight rows comprise a first straight row and a second straight row that are immediately-adjacent two of the straight rows…”  Examiner is unclear exactly what applicant is intending to claim here. Specifically, claim 4 (which claim 7 draws dependency from) is the first mention of a plurality of straight rows.  Claim 7 modifies the straight rows defining at least two straight rows, however the limitation of “immediately-adjacent two of the straight rows” renders it indefinite as only two straight rows have been claimed thus far.  Examiner believes applicant might be trying to claim the plurality of straight rows comprise a plurality of first straight rows and at least one second straight row, wherein the second straight rows is immediately-adjacent two of the plurality of straight rows.  Examiner asserts this interpretation would therefore make the claim require “N” first rows (1) (which must be an even number) and “N-1” Second rows (2), and the rows would alternate such that each second row was between two first rows.
Therefore, examiner will interpret the claim as such.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PG-Pub 2020/0305307 to Amos et al.
	In re claim 1, Amos discloses a heat sink comprising:
	a bottom plate (substrate (17));
	a liquid barrier structure (retaining wall (7)) located on a periphery of the bottom plate (see figure 13); and
	a plurality of heat conducting fins (projections (6)) arranged on the bottom plate, wherein the heat conducting fins are located within the liquid barrier structure (see figure 13).

	In re claims 2 and 3, Amos discloses the apparatus as described above including the heat conducting fins comprise a plurality of columnar heat conducting fins (see figure 4) wherein a projection of each of the columnar heat conducting fins on the bottom plate is a circle (specifically can be seen in figure 6).
	
	In re claim 4, Amos discloses the apparatus as described above including the columnar heat conducting fins are arranged in a plurality of straight rows (figure 6, when viewed such that pipe (5) is vertical and the underline of the word “figure 6 is horizontal” shows plural sets of rows) in the liquid barrier structure, the straight rows extend in a first direction (horizontal as noted above) and the straight rows are arranged in a second direction (vertical as noted above).

	In re claim 5, Amos discloses the apparatus as described above including the first direction is perpendicular to the second direction (as noted above).

	In re claim 6, Amos discloses the apparatus as described above including the columnar heat conducting fins are arranged at equal intervals in the first direction (figure shows an equal spacing between each fin horizontally with respect to figure 6).
	
	In re claim 7, Amos discloses the apparatus as described above including the plurality of straight rows comprise a plurality of first straight rows (the “odd” rows starting toward the “bottom” of figure 6 when viewed as examiner notes above) and at least one second straight row (the “even” rows between the adjacent first rows) which is immediately-adjacent two of the plurality of straight rows, wherein a plurality of second columnar heat conducting fins (projections (6) located within the second rows) are arranged in the second straight row and any one of the first columnar heat conducting fins are not aligned with any of the second columnar heat conducting fins in the second direction (vertical with respect to figure 6, it can be seen that the rows of fins alternate such that a first row fins (if lines were projected vertically with respect to the figure) would fit between the gaps between the fins of the second row, and conversely the fins of the second row (if lines were projected vertically with respect to the figure) would fit between the gaps of the fins in the first row).

	In re claim 8, Amos discloses the heat sink as described above including:
	A locking structure (the portion of fixing screws (13) that secures into the mount (16) and has the top head portion) arranged on the bottom plate; and
	An isolation wall (Figure 4 shows the fixing screw (13) has a wall structure at it’s bottom, which a spring rests on top and a portion of the fastener extends through to secure into mount (16)) located on the bottom plate (when the screw is in place this wall structure rests on the bottom plate as seen in figure 6), wherein the isolation wall is arranged between the locking structure and the heat conducting fins (locking structure passes through the isolating structure therefore the isolating structure is between the locking structure and the heat conducting fins as seen in figure 6).
	
	In re claim 9, Amos discloses the apparatus as described above including the locking structure is adjacent to the periphery of the bottom plate (see figure 6), the isolation wall is connected to the liquid barrier structure (all components are connected to each other when secured), and the isolation wall and the liquid barrier structure jointly surround the locking structure (locking structure is entirely surrounded by the liquid barrier, and the isolation wall also surrounds the locking structure and therefore reads on the claim as worded).

	In re claim 10, Amos discloses a thermal dissipation structure comprising:
	A heat sink arranged on a heat source (high temperature components (12)), wherein the heat sink comprises:
	A bottom plate (substrate (17));
	A liquid barrier structure (retaining wall (7)) located on a periphery of the bottom plate (see figure 6); and
	A plurality of columnar heat conducting fins (projections (6)) arranged on the bottom plate, wherein the columnar heat conducting fins are located in the liquid barrier structure (see figure 6); and 
	A coolant source (coolant source is connected to nozzle (2)) arranged above the heat sink (see figures 1-6) to drip a coolant on the columnar heat conducting fins, wherein the coolant source drips the coolant toward the liquid barrier structure [0129]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PG-Pub 2004/0060313 to Tilton et al., U.S. Patent #9,482,472 to Hwang et al., U.S. Patent #7,044,768 to Tilton et al., and U.S. PG-Pub 2008/0105413 to Peng disclose apparatuses with similar structures and components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649